2013 UT App 64
_________________________________________________________

               THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                       Plaintiff and Appellee,

                                 v.

                        JASON LEE POWELL,

                     Defendant and Appellant.

                       Per Curiam Decision
                        No. 20110797‐CA
                       Filed March 14, 2013

              Third District, Salt Lake Department
               The Honorable Denise P. Lindberg
                         No. 091910094

                Peter Daines and Scott A. Wilson,
                     Attorneys for Appellant
            John E. Swallow and Andrew F. Peterson,
                     Attorneys for Appellee

        Before JUDGES DAVIS, VOROS, and CHRISTIANSEN.


PER CURIAM:

¶1    Jason Lee Powell appeals from his convictions of aggravated
robbery and criminal trespass. We affirm.

¶2     When evaluating a challenge to the sufficiency of the
evidence, appellate courts “review the evidence and all inferences
which may reasonably be drawn from it in the light most favorable
to the verdict of the jury.” State v. Shumway, 2002 UT 124, ¶ 15, 63
P.3d 94. “So long as there is some evidence, including reasonable
inferences, from which findings of all the requisite elements of the
                           State v. Powell


crime can reasonably be made, our inquiry stops.” State v. Boyd,
2001 UT 30, ¶ 16, 25 P.3d 985.

¶3      Powell argues that the evidence was insufficient to convict
him on the aggravated robbery charge because the evidence did
not establish that he “used” a dangerous weapon. Although he
concedes that a knife was present, he contends that “use” requires
a more active employment of the knife than merely having it in his
hand. However, it is well established that the use of a dangerous
weapon does not require an affirmative act of, for example,
pointing or jabbing at a victim. State v. Graham, 2011 UT App 332,
¶ 29, 263 P.3d 569. “[A] defendant ‘uses’ a dangerous weapon
when he or she exhibits the weapon for the purpose of creating fear
in the victim.” State v. Weisberg, 2002 UT App 434, ¶ 19, 62 P.3d 457
(citation omitted). Here, Powell approached the victim with his
face concealed and a knife open and visible in his hand and told the
victim to give him her purse. It is reasonable to infer from these
facts that the knife was present and displayed with the intent to
cause fear in the victim. Accordingly, the jury had sufficient
evidence to convict Powell of aggravated robbery.

¶4      Powell also asserts that the evidence was insufficient to
convict him of criminal trespass because the evidence was
inconclusive regarding whether he fully entered the apartment to
which he fled after the robbery. However, the apartment occupant
testified that Powell “rushed in” and that the occupant’s father‐in‐
law “was able to grab him and then push him back outside.” This
testimony is sufficient for the jury to find that Powell was inside
the apartment, even if only briefly. Accordingly, the evidence was
sufficient to support the conviction for criminal trespass.

¶5     Affirmed.

                      ____________________




20110797‐CA                      2                 2013 UT App 64